Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9-18 and 22 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
 	For claim 1, prior art Li in the Provisional application (62/609,216) at page 40, 2nd paragraph discloses hop levels means hope time (=period) and also discloses backhaul communication between base station and relay station.  Fi.2 shows multi-hop communication between base station, relay station and UE. Page 7, 2nd paragraph discloses self-backhaul communication. Li in the provisional application pages 35-36, last paragraph discloses a relay node performs transmission in backhaul link and performs transmission in access link at the same time. More specifically, the relay node may perform reception in backhaul link and performs reception in access link at the same time. In this way, the setting of slot format related information (SFI) (=information) for UEs may be related to the transmission or reception for node-to-node transmission. Pages 34-35, last paragraph discloses dynamic SFI.
 	prior art Lu at paragraph [0035] discloses dynamic sharing of transmission resources between the access link and the backhaul link in multi-hop self-backhaul network. Lu at [0035] also discloses of allocating a subset of transmission resources to the backhaul link when there are transmissions scheduled for the backhaul link, and by allocating the subset of transmission resources to the access link when there are no transmissions scheduled for the backhaul link.	

 	Claims 18 and 22 are allowable based on the similar reasoning 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478